                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                  )
AMERICAN OVERSIGHT,                               )
                                                  )
        Plaintiff,                                )
                                                  )
                 v.                               ) Civil Action No. 1:18-cv-00319 (CRC)
                                                  )
U.S. DEPARTMENT OF JUSTICE                        )
                                                  )
        Defendant.                                )

                                     JOINT STATUS REPORT

        On March 5, 2019, the Court granted Defendant United States Department of Justice’s

(the “Department”) Motion for Extension of Time to File Response/Reply Brief, and ordered the

parties to “file a joint status report on or before March 7, 2019, proposing an updated deadline

for Defendant’s response-reply brief and Plaintiff’s reply.” Accordingly, the parties submit the

following status report:

        1.      As the Department previously informed the Court, during final review of the

Department’s response-reply brief, the Office of Information Policy (“OIP”), which coordinates

responses to FOIA requests made to the Office of the Attorney General and Office of the Deputy

Attorney General, learned of a record responsive to Plaintiff’s “Guidance FOIA” request that

was not identified by OIP’s initial search for records. The Department will release the record it

identified to Plaintiff this week.

        2.      In light of the discovery of this record, the Department will conduct an expedited,

supplemental electronic mail search of custodians in the Department involved in U.S. Attorney

John W. Huber’s “evaluat[ion] of certain issues” raised by members of Congress regarding “the

sale of Uranium One, alleged unlawful dealings related to the Clinton Foundation and other
matters.” OIP will release to Plaintiff any additional responsive, non-exempt records found

pursuant to this supplemental search by April 4, 2019.

       3.      The parties will meet and confer by April 12, 2019 to discuss what challenges, if

any, Plaintiff wishes to maintain regarding the Department’s response to Plaintiff’s FOIA

request. The Department agrees to informally share the parameters of the supplemental search

with Plaintiff as part of this meet-and-confer.

       4.      Consistent with the Court’s March 5 order, Defendant proposes the following

schedule for the parties’ remaining briefs. In the event the parties are able to resolve the case

without the need for continued briefing, they will so notify the Court.

                   a. April 26, 2019: Department’s response-reply brief due;

                   b. May 15, 2019: Plaintiff’s reply brief due.

       5.      Plaintiff is not in a position to evaluate Defendant’s proposed schedule for further

briefing until Defendant has produced the record discussed in Paragraph 1 and has described the

parameters of the supplemental search and produced any additional responsive records as

discussed in Paragraphs 2 & 3. After receiving this information, Plaintiff will inform the

Defendant and the Court by April 15, 2019, if it concludes that a briefing schedule that differs

from the one proposed by Defendant would be appropriate.
Dated: March 7, 2019                    Respectfully submitted,

/s/ Cerissa Cafasso                     JOSEPH H. HUNT
Cerissa Cafasso                         Assistant Attorney General
D.C. Bar No. 1011003
Austin R. Evers                         MARCIA BERMAN
D.C. Bar No. 1006999                    Associate Branch Director

AMERICAN OVERSIGHT                      /s/ Michael J. Gerardi
1030 15th Street NW, B255               Michael J. Gerardi (D.C. Bar No. 1017949)
Washington, DC 20005                    Trial Attorney
(202) 869-5244                          United States Department of Justice
cerissa.cafasso@americanoversight.org   Civil Division, Federal Programs Branch
austin.evers@americanoversight.org      1100 L St. NW, Rm. 12212
                                        Washington, D.C. 20005
Counsel for Plaintiff                   Tel: (202) 616-0680
                                        Fax: (202) 616-8460
                                        E-mail: michael.j.gerardi@usdoj.gov

                                        Attorneys for Defendant
